Per Curiam.

The decision in People v. Bookcase, Inc. (14 N Y 2d 409) implied that a constitutionally valid statute defining obscenity in its impact on the young, as distinguished from obscenity in respect of adults, might emerge under careful *312draftsmanship. We find defects in draftsmanship of section 484--b of the Penal Law which seem to be remediable both in respect of its -substantive definitions and in respect of scienter as to contents and the age of the customer. (Cf. Smith v. California, 361 U. S. 147.)
The orders should be affirmed.